DETAILED ACTION
This detailed action is in response to the present application filed on May 12, 2021, and any subsequent filings.
By preliminary amendment Claims 1-98 have been canceled and Claims 99-113 have been added.  Claims 99-113 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: in the abstract a space is required between in the term cmH2O and the number two must be a subscript.  Appropriate correction is required.
Claim Objections
Claims 99 and 106 objected to because of the following informalities:  the bullet points from each claim must be removed to comply with formatting requirements.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 99-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 99 and 106 each recite a filtering element arranged to be cycled through a liquid yet neither recites structure that permits such cycling or whether the cycling references thermal, fluidic, mechanical, or some other type of cycling.  For purposes of examination and interpreting the claim under the broadest reasonable interpretation as required (MPEP 2111), the limitation will be construed as a filter element that undergoes any type of cycling.
Claims 99 and 106 each recite a pressure across the filtering element rendering the claims indefinite as having equal pressures on both sides of the filtering element would remove any motive force to induce fluid flow.  For purposes of examination, the limitation will be interpreted as a pressure differential across the filtering element.
Claim 99 recites "gas feeder(s)" making the claim indefinite as to a single or multiple devices are claimed for providing gas.
Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the gas feeder and other recited structural elements of the claim.
Claim 100 recites pores having a different sizes yet Claim 99 from which the claim depends recites a single pore size rendering the claim indefinite.
Claim 104 recites a liquid yet does not identify whether this is the liquid recited in line 3 of Claim 99 from which the claim depends.  For purposes of examination, the liquid in Claim 104 will be interpreted as the same liquid as that recited in Claim 99.
Claim 106 recites a liquid in line 4 and the liquid in line 5 yet does not identify whether these are the liquid for filtering recited in line 1 or the filtered liquid recite in line 3.  For purposes of examination, the liquid will be interpreted as being either the liquid for filtering or the filtered liquid.
Claim 107 recites removing a solids layer yet does not indicate where the solids layer is located.
Claim 107 recites a solids layer having a range of thicknesses but the lower limit of 0 centimeters renders the claim indefinite as the layer will always have some thickness.
Claim 109 recites a speed yet does not indicate what structure moves at this speed.  If the speed references a portion of a rotary disc, the claim would still be unclear because different parts of the disc move at different velocities depending on the distance from the center axis.
Claim 110 recites a percentage of the filtering element being submerged yet does not indicate whether this is a volumetric, mass, or areal percentage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 99, 101-111, and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Frykhult, U.S. Patent No. 5,296,143 (hereinafter "Frykhult") in view of McCutchen, U.S. Publication No. 2009/0159523 (hereinafter "McCutchen").
Applicant's claims are directed towards a device and a method.
Regarding Claims 99 and 101-105, Frykhult discloses an apparatus comprising a liquid-permeable filtering element having first and second faces (Figs. 1, 2, items 5-7, C4/L46-48), the liquid-permeable filtering element to be at least partially submerged in a liquid (Fig. 1 (note liquid level)), the liquid-permeable filtering element arranged to be cycled through the liquid (Figs. 1, 2 (note rotation), C4/L53-60 (note mechanism for cyclical rotation); see also 112(b) analysis above) such that: in a first position, an area of the first face of the filtering element is subject to liquid under pressure and a pressure across the filtering element is greater than 0 and less than or equal to 5.9 kPa (Figs. 1, 2, item 5 (note area below liquid level and that pressure is "a statement of intended use [that] does not qualify or distinguish the structural apparatus over the reference," In re Sinex, 309 F.2d 488, 492 (CCPA 1962)); see also 112(b) analysis above); and in a second position, the area is not subjected to liquid under pressure or is subjected to liquid at a 
Frykhult does not disclose the filtering element has a pore size between 2 and 40 μm.
McCutchen also relates to a rotary filter and discloses pore size is adjustable operating variable (Paragraph 98 (hereinafter "Pr"), Pr108).
Regarding Claims 106-111 and 113, Frykhult discloses a method of filtering a liquid having total suspended solids of between 1 and 50 g/L (note that the feed liquid does not result in a "manipulative difference" in the process and thus does not differentiate over Frykhult (see MPEP 211.02(II)) using a liquid-permeable filtering element having first and second faces so as to produce filtered liquid (Figs. 1, 2, items 5-7, 14, C4/L46-48,63-64, C6/L1-5), wherein the liquid-permeable filtering element is at least partially submerged in a liquid (Fig. 1 (note liquid level)) and the liquid-permeable filtering element is arranged to be cycled through the liquid (Figs. 1, 2 (note rotation), C4/L53-60 (note mechanism for cyclical rotation); see also 112(b) analysis above), the method comprising cycling the liquid-permeable filtering element through the liquid (Figs. 1, 2 (note rotation), C4/L53-60 (note mechanism for cyclical rotation); see also 112(b) analysis above) whereby: in a first position, an area of the first face of the filtering element is subjected to liquid under 
Frykhult does not disclose the filtered liquid having total suspended solids of no more than 10 mg/L, a pressure across the filtering element is greater than 0 and less than or equal to 5.9 kPa, or the filtering element has a pore size between 2 and 40 μm.
McCutchen also relates to a rotary filter and discloses pore size and pressure are adjustable operating variables (Pr98,108).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the apparatus disclosed by Frykhult with the pore size disclosed by McCutchen because, according to McCutchen, those of ordinary skill in the art know to adjust the pore size and pressure (Pr98) and can be used to adjust the residence time as necessary to achieve the specific claimed TSS and pressure across the filter (Pr108).  Further, McCutchen discloses the pore size and other operating variables "should be obvious to those of ordinary skill in the art and readily discoverable by experimentation so as to achieve desired process flow and purity" (Pr108).
Additional Disclosures Included:  Claims 101, 108: wherein the pore size is between 15 to 25 μm (McCutchen, Pr98,108).  Claim 102: wherein the liquid-permeable filtering element comprises a mesh (McCutchen, Pr105 (note perforated plate interpreted as mesh).  Claims 103, 113: configured such that, in the second position, the area is above the liquid (Frykhult, Figs. 1, 2, item 5 (note area above liquid level)).  Claim 104: a container for a liquid up to a level for operation (Frykhult, Figs. 1, 2, item 11, C4/L56, C6/L1-5).  Claim 105: wherein the liquid is wastewater (Frykhult, Abstract, C2/L16-18).  Claim 107: cycling the filtering element such that permeation flux is between 200 L/(m2h) to 5,000 L/(m2h) (note this is an intended result of cycling and a "clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited," MPEP 2111.04); and removing a thickness of a layer of accumulated solids between 0 and 6 cm (Frykhult, Figs. 1, 2, 4, item 17, C2/L50-58, C5/L1-2, C6/L6-11 (note removal of solids greater than 0 cm); McCutchen (Pr108 (note use of routine experimentation to arrive at "desired process flow" which is affected by thickness of solids layer)).  Claim 109: wherein the speed is 0.25 to 30 m/min (Frykhult, Figs. 1, 2 (note rotation), C4/L53-60 (note mechanism for cyclical rotation); McCutchen (Pr108 (note use of routine experimentation to arrive at "desired process flow"); see also 112(b) analysis above).  Claim 110: wherein between 50 to 75 % of the liquid-permeable filtering element is submerged in the liquid (Frykhult, Figs. 1, 2 (note liquid level); see also 112(b) analysis above).  Claim 111: wherein the accumulated solids are removed periodically (Frykhult, C6/L6-10).

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Frykhult, U.S. Patent No. 5,296,143 (hereinafter "Frykhult") in view of McCutchen, U.S. Publication No. 2009/0159523 (hereinafter "McCutchen") as applied to Claim 99 above, and further in view of Levitt, U.S. Publication No. 2011/0220586 (hereinafter "Levitt").
Applicant's claim is directed towards a device.
The combination of Frykhult and McCutchen discloses the apparatus of Claim 99, wherein pore sizes being between 2 and 40 μm (McCutchen, Pr98,108) except the liquid-permeable filtering element includes pores having a range of different pore sizes.
Levitt also relate to a rotating filter and discloses the liquid-permeable filtering element includes pores having a range of different pore sizes (Pr76).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the device having the same pore sizes disclosed by the combination of Frykhult and McCutchen with the different pore sizes disclosed by Levitt because, according to Levitt, "[i]t is generally advantageous to size the openings in order to balance the amount of flow and pressure being distributed to each selected portion of the filter" (Pr76).

Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Frykhult, U.S. Patent No. 5,296,143 (hereinafter "Frykhult") in view of McCutchen, U.S. Publication No. 2009/0159523 (hereinafter "McCutchen") as applied to Claim 106 above, and further in view of Petit, et al., U.S. Publication No. 2017/0043284 (hereinafter "Petit").
Applicant's claim is directed towards a device.
The combination of Frykhult and McCutchen discloses the method of Claim 106 except
causing a height difference between the liquid and the filtered liquid across the filtering element so as to control the pressure across the filtering element.
Petit also relates to a rotary filter and disclose a method of controlling the pressure using level differences between the liquid and the filtered liquid (Figs. 15, 16 (note level sensors controlling pump)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the method disclosed by the combination of Frykhult and McCutchen with the control scheme disclosed by Petit because, the combination of known processes would yield the predictable result of controlling the pressure based on levels and, according to McCutchen, adjusting the pressure to arrive at the "desired process flow" is known to those of ordinary skill in the art (Pr98,108).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779